Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Arguments filed 11/2/20 are acknowledged.
2.	Claims 1 & 4-18 filed 6/11/2019 are present and under consideration in this Office Action.
3.	Rejection of claims under - 35 USC § 103 is withdrawn following showing of unexpected results.
4.	Any objection or rejection of record which is not expressly repeated in this Office Action has been overcome by Applicant’s response and withdrawn. 
5.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,175,251 or claims 1-25 of US Patent 9,334,484. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Instant claims are described above in paragraph 4. Claims 1-3 of US Patent 9,175,251 or claims 1-3 of US Patent 9,334,484 are drawn to as follows– 
1. An automatic dishwashing detergent composition in unit dose form, said composition having a total weight of less than 25 grams, said composition comprising bleach and at least 0.2 mg of an alpha-amylase selected from the group consisting of alpha-amylases having; (a) one or more, substitutions in the following positions versus SEQ ID NO: 2: 9, 26, 149, 182, 186, 202, 257, 295, 299, 323, 339 and 345; and optionally one or more substitutions and/or deletions in the following positions: 118, 183, 184, 195, 320 and 458, (b) at least one substitution in the following positions versus SEQ ID NO: 5: M202, M208, $255, R172, and/or M261, (c) and mixtures thereof; and wherein the detergent composition is preventing grit formation on washed items in the automatic dishwashing; 
2. The automatic dishwashing detergent composition according to claim 1, wherein said alpha-amylase has: (a) three or more substitutions in the following positions versus SEQ ID NO: 2: 9, 26, 149, 182, 186, 202, 257, 295, 299, 323, 339 and 345; and one or more substitutions and/or deletions in the following positions: 118, 183, 184, 195, 320 and 458; or (b) at least one substitution in the following positions versus SEQ ID NO:5: M202L, M202V, M202S, M202T, M202I, M202Q, M202W, S255N and/or R172Q. 
3. The automatic dishwashing detergent composition according to claim 2, wherein said alpha-amylase has: (a) one or more of the following substitutions and/or deletions in the following positions: R118K, D183*, G184*, N195F, R320K and/or R458K; or (b) one of the following substitutions M202L or M202T mutations. 
Apart from some obvious additions or deletions in the composition, and which additions/deletions are taught and described in the 103(a) rejection above, the instant claims are obvious variation of the patented claims.  
15/585,186.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Claims 1-16 of the copending Application 15/585,186 is drawn to: 
1. A bleach-containing automatic dishwashing cleaning composition comprising an amylase wherein the amylase is a variant of a parent amylase having the amino acid sequence of SEQ ID NO: 1 and the amylase has at least 90% identity with the amino acid sequence of SEQ ID NO: 1 wherein the amylase comprises mutations in one or more of the following positions: 51, 246 and/or 334 and the position 202 comprises a methionine. 
2. A composition according to claim 1 wherein the mutations are selected from A51T, T246(I/L/V), S334T and mixtures thereof. 
3. A composition according to claim 1 wherein the amylase further comprises three or more mutations in the following positions versus SEQ ID NO: 1: 9, 149, 182, 186, 257, 295, 299, 323, 339 and 345; and optionally with one or more mutations in all of the following positions: 118, 183, 184, 195, 320 and 458, which if present comprise R118K, D183*, G184*, N195F, R320K and/or R458K. 
4. A composition according to claim 1 wherein the amylase comprises one of the following mutations: a) T246V; b) T2461 and S334T; c) T246L and S334T; d) T246V and S334T; and e) A51T and T2461 and S334T; 
5. A composition according to claim 1 wherein the amylase further comprises the following mutations M9L, R118K, G149A, G182T, D183*, G184*, G186A, N195F, T257I, Y295F, N299Y, R320K, M232T, A339S, E345R and R458K. 
6. A composition according to claim 1 wherein the composition is phosphate free. CM4470L 26 
7. A composition according to claim 1 wherein the composition comprises a dispersant polymer. 

9. A composition according to claim 1 comprising a complexing agent selected from the group consisting of methyl glycine diacetic acid, its salts and derivatives thereof, glutamic-N,N- diacetic acid, its salts and derivatives thereof, iminodisuccinic acid, its salts and derivatives thereof, carboxy methyl inulin, its salts and derivatives thereof, and mixtures thereof. 
10. A composition according to claim 1 wherein the composition comprises a manganese bleach catalyst. 
11. A composition according to claim 1 wherein the composition comprises a crystal growth inhibitor. 
12. A composition according to claim 1 comprising a protease. 
13. A composition according to claim 1 comprising: a) from about 0.025 to about 0.3 mg of amylase per gram of the composition; b) from about 0.2 to about 2 mg of protease per gram of the composition; c) from about 5 to about 20% by weight of the composition of bleach; d) from about 1 to about 40% by weight of the composition of a complexing agent; e) from about 1 to about 10% by weight of the composition of a dispersant polymer; and wherein the composition is phosphate free. 
14. A composition according to claim 1 wherein the composition is in unit dose form. 
15. A method of automatic dishwashing comprising the following steps: a) providing soiled dishware; b) placing the dishware into an automatic dishwasher; c) providing an automatic dishwashing cleaning composition according claim 1; and CM4470L 27 d) subjecting the dishware to a wash cycle of equal or less than 30 mins. 
16. A method of automatic dishwashing comprising the following steps: a) providing soiled dishware; b) placing the soiled dishware into an automatic dishwasher; c) providing an automatic dishwashing cleaning composition according to claim 1; and d) subjecting the dishware to a wash cycle at a temperature of 50°C or below.
As noted in paragraph 4, above, the instant claims are similarly drawn to automatic dishwashing detergent composition (and method thereof) comprising the variants, bleach, . 
7.	Claims 1 & 4-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,008,241. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Instant claims are described above in paragraph 4. Claim 1 (for example) of US Patent 8,008,241 is drawn to as follows– 
	1.	An automatic dishwashing detergent composition comprising: a. at least 0.1 mg of active protease per gram of composition, wherein the protease is a variant of a protease that has at least 70% identity with the amino acid sequence of SEQ ID NO: 1. wherein said variant comprise variations in one or more of the following positions: 32, 33, 48-54, 58-62, 94-107, 116, 123-133, 150, 152-156, 158-161, 164, 169, 175-186, 197, 198, 203-216 as compared with the protease in SEQ ID NO:1; and b. at least 0.05 mg of an active low temperature amylase per gram of composition, wherein the low temperature amylase is a variant with: a. one or more substitutions in the following positions versus SEQ ID NO: 2: 9, 26, 149, 182, 186, 202, 257, 295, 299, 323, 339 and 345; and, optionally, with one or more of the substitutions and/or deletions in the following positions: 118, 183, 184, 195, 320 and 458, which if present, comprise R118K, D183*, G184*, N195F, R320K and/or R458K; or b. at least one substitution in the following positions versus SEQ ID NO: 4: M202, M208, S255, R172, and/or M261.
Apart from some obvious additions or deletions in the composition, and which additions/deletions are taught and described in the 103(a) rejection above, the instant claims are obvious variation of the patented claims.  
Applicants’ arguments: 
Applicants will consider filing TDs upon indication of allowable subject matter.
Response: The ODP rejections explained above will be held in abeyance until such time.
8.	No claim is allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652		
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940